Mr. Justice Wolf
delivered the opinion of the Court.
In the Municipal Court of San Juan José Pereira Leal presented two complaints against Ramón Viana, one for carrying a prohibited weapon and another for aggravated assault. The evidence in the district court tended to show that Ramón Viana was a seller or distributor of milk; that on the 28th day of July, 1929, the defendant was distributing milk from a jitney “Chevrolet” when three inspectors and a chauiffeur arrived on the scene. Viana, it would appear, fled up the hill in his truck taking it up Sagrado Corazón Street. The nncontradicted evidence was that as the jitney raced up the street two peons in the rear of the jitney or truck threw out milk. The inspectors followed close behind. According to the said inspectors, although their testimony is a little confused, when their car approached the truck, Ramón Viana fired several shots at them, one of which struck the automobile between the radiator and the .hood. The evidence of the government tended to show that the automobile of the inspectors was a little behind the jitney when the alleged shots were fired. The events took place about four o’clock in the morning when it was completely dark. Necessarily, Ramón Viana was seated on the left side of his “Chevrolet” truck, and the evidence tended to show that the seat to his right was empty. According to the inspectors, as they approached, Ramón Viana made zigzags. They testified, nevertheless, that the defendant leaned over the seat to his right, thrust his arm out of a small window, and shot at the inspectors while driving his car and performing zigzags. The complaint for the aggravated assault charged that the defendant had the intention of causing grave bodily injury to Severiano Quiñones, who turned out to be the chauiffeur of the inspectors’ car.
. The government’s witnesses tended to show that finally the automobile of the inspectors passed or reached the truck of Viana and that all came to a stop. The inspectors admitted that previously they had fired in the air to alarm *422Viana. They insisted that they did so only after the shots fired by the latter. The inspectors gathered up a small portion of the milk that remained in the car and one of them testified that it was adulterated. On arriving, the fact was that one of the inspectors covered Viana with his pistol until the police arrived, and it is also a fact that Ramón Viana came down from his truck armed with a crank and perhaps with something else. At the instance of the chauffeur a policeman arrived there and after a short while everybody went to the station house.
As to whether Ramón Viana had something else in the other hand, one of the inspectors said that the night was too dark for him to be sure of the nature of it. Yet, the inspectors on the same dark night were able to see Ramón Viana lean over and shoot out of a little window. One of the inspectors testified that he was sure it was Viana, because the other two men in the jitney were black.
Until the filing of this complaint by one of the inspectors, there is not the slightest trace of evidence that when the police came up any one of the inspectors complained of the shooting done by Viana. Neither did they do so in the station house. All this is evident from the testimony of the policemen and the statement on the blotter made by one of them. The blotter shows that the report made by the inspectors was that they fired at Viana to make him stop. The inspectors said nothing to the policemen about the supposed shooting. The report of the policeman was that the inspectors and the occupants of the guagua had a fight in which one of the inspectors received contusions. Not only from the testimony of the policeman who was produced by the defendant, but from the testimony of the government witnesses themselves, it is evident that the inspectors made no charge or complaint against Viana of the shooting done by him.
"What seems much more probable is the statement on the blotter, and as made by the defendant namely that the in*423spectors shot to make Yiana stop and finally succeeded in doing so; that when the defendant came down from his car he armed himself out of fear because of the shots of the inspectors.
While in general this court has rather rigorously applied the principle that the appreciation of the evidence by the court below would not generally be disturbed on appeal, yet, given the statements of the inspectors themselves and their silence when the police arrived as to the alleged shooting, and the strong improbability that the inspectors could have seen Ramón Yiana do all the things they charge him with — although possibly true — we think the case is one in which, as alleged by the appellant, the court ought to have had a reasonable doubt as to the guilt of Yiana, both with respect to the charge of aggravated assault and to the carrying of a prohibited weapon. It might be added that no weapon was found, although we are disposed to concede that the weapon might have been hidden, or have disappeared.
The judgment in each case should be reversed and defendant discharged.